DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. 20050283653 herein Noguchi.
Per claim 1, Noguchi discloses: at least one hard disk, wherein each hard disk is divided into at least two regions; (fig. 8; head and end sectors) a drive arm, having at least two read-write heads, wherein each read-write head reads and writes data in a corresponding region of the at least two regions to increase the speed of accessing data by at least two times faster; (fig. 2A; ¶0076; FIG. 2A shows the positional relation of the two magnetic heads to a magnetic disk 10 in the configuration in which two magnetic heads are provided for each arm; the examiner notes that the amendment doesn’t add any meaningful limits or positive steps to achieve the increase access times other than having two write heads which Noguchi teaches. The limitations are merely intended results of the two read heads) and a control unit, separating first data to be written into a plurality of write-data, wherein each write-data corresponds to a different read-write head of the at least two read-write heads for writing said first data synchronously (fig. 3B comp 30, ¶0078; In the case where data to be written in two magnetic heads are, for example, optional data and the replication of the optional data, that is, the same data A, it is possible to configure a magnetic disk device in such a way that the same data can be simultaneously written on only one surface on the magnetic disk 10 using one arm).
Per claim 2, Noguchi discloses: wherein the storage device has an interface unit, wherein the interface unit is one of the following: Parallel ATA series, Serial ATA series, SCSI series, USB series, SAS series and PCIe series (fig. 3B; The interface 32 is an interface with an external controller that is not shown in the figure).
Per claim 3, Noguchi discloses: wherein the storage device has a processing unit for reading/writing data, wherein the processing unit comprises at least one of the following: a data buffer, a CRC generator, error data detection and calibrator, series/parallel data converter and a comparator of magnetic track number magnetic and sector number (fig. 3b, control unit 31,¶0096; The signal processing circuit 33 is a circuit for simultaneously processing the inputs and outputs of a plurality of magnetic heads on the same arm 20. The circuit configuration is not especially shown but the circuit is provided with, for example, a plurality of buffers respectively corresponding to a plurality of magnetic heads).
Per claim 4, Noguchi discloses: wherein the processing unit for reading/writing data is capable of coupling to one or more read-write head (fig. 3b, control unit 31, ¶0099; the controller decides a magnetic head to be used, directs the arm control circuit 34 to control the arm 20 so as to move the magnetic head of the arm 20 to an objective position (step S11 of FIG. 4). Then, the controller directs the signal processing circuit 33 to simultaneously process the input and output processing of a plurality of magnetic heads on the arm 20. That is, it directs a plurality of magnetic heads on the same arm 20 to simultaneously access different tracks on the same surface on the magnetic disk 10).
Per claim 8, Noguchi discloses: wherein two read-write heads are arranged on each side of a hard disk, wherein four read-write heads access the hard disk synchronously (fig. 2b; the five magnetic heads are positioned to respectively face different tracks on the same surface on a magnetic disk at the time of an access).
Per claim 9, Noguchi discloses: wherein three read-write heads are arranged on each side of a hard disk, wherein six read-write heads access the hard disk synchronously (fig. 2b; the five magnetic heads are positioned to respectively face different tracks on the same surface on a magnetic disk at the time of an access; examiner notes that the number of heads are merely a design choice and Noguchi clearly discloses that multiple configurations can be achieved in fig 2A and 2B).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. 20050283653 herein Noguchi in view of Dunn et al. 20200020357 herein Dunn.
Per claim 5, Noguchi does not specifically disclose: wherein the control unit further integrates the processing unit to become a multi-core control unit or a multi-core CPU unit.
However, Dunn discloses: wherein the control unit further integrates the processing unit to become a multi-core control unit or a multi-core CPU unit (¶0023; Although a single CPU 301 is shown here, it is possible that multiple CPUs might be used (for example, one CPU for each actuator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the Noguchi and Dunn because Dunn multi CPU’s controlling each actuator increases read/write transfer rates (¶0034; Furthermore, when the drive receives a plurality of small-block random read/write commands, the two actuators may operate independently to achieve double the random-R/W performance as well).

Allowable Subject Matter
Claims 10 and 11 allowed.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive.
The applicant argues: The cited reference Noguchi does NOT disclose the limitation of the amended claim 1: "a drive arm, having at least two read-write heads, wherein each read-write head reads and writes data in a corresponding region of the at least two regions to increase the speed of accessing data by at least two times faster" because the cited reference Noguchi CAN NOT increase the speed of accessing data by writing the same data in two regions. 
The present invention splits data into multiple regions that are accessed synchronously so that data can be accessed faster. As a result, the amended claim 1 is novel and patentable. 
The examiner respectfully disagrees and asserts that the amendment doesn’t add any meaningful limits or positive steps to achieve the increase access times other than having two write heads which Noguchi teaches. The limitation is merely intended results of the two read heads. Clearly the cited portions disclose two read heads on an arm wherein it is possible to configure the disk device to simultaneously write data on once surface of the disk. 
If it is the applicants intent to claim a specific write procedure with the multiple heads, the examiner encourages the applicant to do so without introducing new mater.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131




/BABOUCARR FAAL/Primary Examiner, Art Unit 2138